DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. §101/112(a) rejections of claim 4 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-5
Withdrawn claims: 				2, 6-10
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				4-5
New claims: 					11-12
Claims currently under consideration:	1, 3-5, 11-12
Currently rejected claims:			1, 3-5, 11-12
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JPH06261781A; cited by IDS; Google translation relied on for citations; previously cited).
Regarding claim 1, Ogawa teaches a sugar solution [0001] comprising water and a reaction product (page 2, paragraphs 1-3) of purified rice starch (last two paragraphs on page 2) and α-amylase in the water (page 3, paragraph 3) wherein the content of extract is 55-80% (corresponding to concentration of sugar solution in paragraph 4 on page 2), which falls within the claimed extract concentration.  Since the starch used to make the sugar solution is purified, the sugar solution will contain 0 µg/ml soluble protein from the purified rice starch, which falls within the claimed concentration.  Ogawa also teaches that the various starch raw materials such as rice flour and rice by-product from milling can be used in addition to the purified starch (page 2, last paragraph) as long as the starch raw materials do not contain large amounts of protein (page 3, paragraph 2).  In regard to the method steps regarding the reaction and liquefaction for preparing the reaction product of rice and α-amylase recited in claim 1, it is noted that these recited steps constitute a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  As such, the method of producing the reaction product for the presently claimed sugar solution product does not determine patentability of the claimed product.
 Regarding claim 3, Ogawa teaches the invention as described above in claim 1, including the rice comprises various starch raw materials such as rice by-product from milling in addition to the purified starch (page 2, last paragraph) as long as the starch raw materials do not contain large amounts of protein (page 3, paragraph 2).  Since the rice is a by-product of milling instead of being the final product of milling, it is considered to fulfill the description of “flour of rice for beer” as described in [0017] of the present specification.
Regarding claim 4, Ogawa teaches the invention as described above in claim 1, including the sugar solution is a drink (page 2, paragraph 5).
Regarding claim 11, Ogawa teaches the invention as described above in claim 1, including the sugar solution is a seasoning (page 2, paragraph 5).
Regarding claim 12, Ogawa teaches the invention as described above in claim 1, including the sugar solution is a food (page 2, paragraph 5).


Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JPH06261781A; cited by IDS; Google translation relied on for citations; previously cited) as applied to claim 4 above.
Regarding claim 5, Ogawa teaches the invention as described above in claim 4, including the sugar solution is for producing a brewed seasoning (page 2, paragraph 5).  Although Ogawa does not teach that the brewed seasoning is mirin, it teaches a sugar solution product having the features recited by claim 1.  As such, the intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art does not limit the claim and does not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).

Response to Arguments
Claim Rejections – 35 U.S.C. §101/112(a) of claim 4: Applicant amended claim 4 to fully address the rejections.  Therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1 and 3-4 over Ogawa: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Ogawa does not distinguish between purified starch sources and only demonstrates working examples with corn and tapioca starch.  Applicant argued that the purified starch of Ogawa cannot be used to produce the claimed sugar solution having a maximum soluble protein content of 200 µg/ml.  Applicant demonstrated this assertion in the submitted Declaration which conducted a test according to Example 1 of Ogawa which resulted in a sugar solution containing 935.7 µg/ml (Applicant’s Remarks, page 5, paragraph 8 – page 5, paragraph 2).
However, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  Therefore, Ogawa teaches that the raw material for producing the sugar solution is purified rice starch and crushed rice and/or rice flour as claimed, even if it does not provide a working example using rice starch.  In response to the assertion that the purified starch of Ogawa cannot be used to produce the claimed sugar solution having a maximum soluble protein content of 200 µg/ml as demonstrated by the Declaration, it is noted that the test performed in the Declaration: (A) does not use purified rice starch as the raw material as taught in Ogawa; and (B) uses amounts of starch, enzymes, and water not recited in the Example 1 of Ogawa (e.g., Ogawa adds 10 kg of starch to 7.5 kg of an aqueous solution containing amylase wherein the test performed in the Declaration mixes 1 kg of starch, 5.25 kg of amylase, and 0.75 L of water together).  Therefore, the test performed in the Declaration is not representative of Example 1 of Ogawa or the broad disclosure of Ogawa.  As such, Applicant’s assertions are not supported.  Since the prior art has been shown to teach the features of claims 1 and 3-4 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1 and 3-4 are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 5 over Ogawa: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Ogawa fails to teach the claimed invention recited in claim 1 and does not provide any motivation to attain the claimed soluble protein concentration of 200 µg/ml or less (Applicant’s Remarks, page 5, paragraphs 3-4).
However, Ogawa is shown to teach the features of claim 1 as described above.  Therefore, Applicant’s arguments are unpersuasive and the rejection of claim 5 is maintained as written herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791